DUNICLIN, Chief Justice.
I have heretofore concurred in the opinion-filed by Justice LATTIMORB condemning the will in controversy as violative of the rule forbidding perpetuities, and wish to add the following which occur to me as additional reasons for support of that conclusion.
Item tenth has these provisions:
“I will and direct that none of my legatees herein named, or any of their heirs, shall have any right to sell, convey or dispose of in any manner, pledge or encumber any of the Real Estate or Bank Stock or other Stock and Bonds, or securities of any other class or kind whatsoever (or the income from same), that is hereby bequeathed to them, or any of them, before the same shall be actually delivered to them. Nor shall any of my legatees or their child or children be authorized or have the right of or encumber any ’ real estate, bank stock or any other securities whatsoever mentioned herein and devised to them by this will (excepting the income from same, during their natural lives, except they may exchange, trade 'or donate property or securities to or with each other.”
Even though it should be said that under and by virtue. of former provisions of the will, title to “real estate, or bank stock or other stocks and bonds or securities of any other class or kind whatsoever” should vest, in the heir's of any of the legatees named in. item seventh at the end of the twenty-one-year period next succeeding the death of the last surviving one, then such vestiture of title would occur immediately upon the termination of that period and would not be held in abeyance until the property was “actually delivered to them” as 'directed in the quoted provisions of item tenth. It is entirely probable that there might be some delay in the division and distribution of the property in the-hands of the trustees when the twenty-one-year period terminates, and the expressed re- ’ striction against alienation during that delay-would of itself be in violation of the law forbidding perpetuities. And the same must be-said of the further restriction in the last sentence of the provision quoted against the-right of any child or children who may finally ,be entitled to a part of the estate at the end of the twenty-one-year period, to encumber any of it at any time thereafter, except, to exchange or donate it.
Attention is also invited to the last sentence of item ninth of the will, reading;
*185“Provided that if any of my legatees shall die before the final distribution of my Estate, by my Trustees, without, by their own personal increase, leaving a child or children, then I direct that the entire share devised to such deceased legatee or legatees shall revert to my Estate and become a part thereof.”
There is no direction in any of the provisions of the will for a disposition of any interest that may so revert to and become a •part of the estate. By items seventh and -eighth, each of the six legatees named shall receive one one-sixth of the estate, even after the interests devised to other legatees have reverted and become a part of the whole estate. The interest devised to each of the named legatees would be the maximum amount to go to his or her respective heir or heirs, if there be such and if they should beheld to succeed to the interest of that parent. That might result in intestacy of one or all the six interests attempted to be devised to the six legatees by items seventh and eighth who might die without issue.